DETAILED ACTION
RE: Poznansky et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group II (claims 19-30 and 33-40) and species of (a) AMD-3100 or a derivative thereof, (b) mesothelin and (c) SEQ ID NO:1 in the reply filed on 3/1/2021 is acknowledged.
3.	Claims 1, 19-30 and 33-40 are pending. Claims 2-18, 31, 32 and 41-43 are canceled. Claims 1, 30 and 40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.
4.	Claims 19-29 and 33-39 are under examination. 

Information Disclosure Statement
5.	The information disclosure statements (IDS) submitted on 3/11/2020 and 1/14/2021 have been considered by the examiner.

Claim Objections
6.	Claim 22 and 27 are objected to for typographical errors, see “tannic add” (acid?) in claim 22 and “surviving” (survivin) in claim 27.  


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 22 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 22 and 27 are indefinite for reciting the terms “C131”, “T-20”, “T-22”, “T-140”, “AMD121180”, “AMD11814”, “AMD13073” and “FAMD3465” in claim 22, and “ETA”, “G250” and “A33” in claim 27 as the exact meanings of the terms are not known. These terms do not have a universally accepted meaning in the art nor have been adequately described in the specification. The primary deficiency in the use of these terms is the absence of an ascertainable meaning for the terms. The use of laboratory designations only to identify a particular molecule renders the claims indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. For example, G250 has been used in the art for describing an antibody or antigen (see below). Therefore, the metes and bounds of the claims cannot be determined.

    PNG
    media_image1.png
    481
    887
    media_image1.png
    Greyscale

Claims 22 and 34 are indefinite for reciting “derivatives'' in line 2 as the exact meaning of the word is not known. The term “derivative'' is not one, which has a universally accepted meaning in the art nor is it one which has been adequately described in the specification. The primary deficiency in the use of this phrase is the absence of an ascertainable meaning for said term. Since it is unclear how AMD3100 is to be derivatized to yield the class of molecules referred to in the claims, a person of skill in the art cannot ascribe a discrete and identifiable class of molecules to said phrase. 
 
Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


10.	Claims 22, 24, 25, 29, 34, 36, 37 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The basis for this rejection is that the terms “an antibody that interferes with dimerization of a chemorepellant chemokine”, “an antibody that interferes with dimerization of a receptor for a chemorepellant chemokine”, “an immune activating fragment and/or modified sequence of HSP70”, and “a peptide having at least 85% sequence homology to the peptide sequence of SEQ ID NO:1 or SEQ ID NO:2” are not adequately described in the specification. 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Hughes et al. (The FEBS journal, 2018, 285:2944-2971) discloses that the chemokines (or chemotactic cytokines) are a large family of small, secreted proteins that signal through cell surface G protein-coupled chemokine receptors and the chemokine network is enormously complex, comprising of a large number of interacting ligands, receptors and regulatory proteins engaged in overlapping and diverse cellular processes (abstract, Fig 1, and page 2955, last paragraph). The instant specification does not disclose any antibody that interferes with dimerization of a chemorepellant chemokine, or interferes with dimerization of a receptor for a chemorepellant chemokine”. Therefore, the instant specification fails to describe a representative number of species for the genus of antibodies having the claimed function. The instant specification also fails to describe any structural feature shared by the antibodies of the genus and associated with the claimed function (interferes dimerization). 
Regarding “an immune activating fragment and/or modified sequence of HSP70”, and “a peptide having at least 85% sequence homology to the peptide sequence of SEQ ID NO:1 or SEQ ID NO:2”, the allowed up to 15% difference can be in any region of a HSP70 protein. The specification refers to PCT/US2017/021911 (also published as US2017/0260286A1, pub. date: 9/14/2017) for the modified sequences of HSP70 ([0095] of the specification). US2017/0260286A1 discloses HSP70 with a modified CD94 domain (residues 422-435 of mycobacterium tuberculosis HSP70 of SEQ ID NO:1) (paragraphs [0129] and [0166]). The HSP70 protein of SEQ ID NO:1 has 625 
Regarding “a peptide having at least 85% sequence homology to the peptide sequence of SEQ ID NO:1 or SEQ ID NO:2”, the allowed up to 15% difference can also be in the CDR regions of the anti-mesothelin antibody.
 The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form 
The specification does not disclose any variants of SEQ ID NO:1 or 2 modified in the CDR regions of SEQ ID NOs: 1 or 2 and having the function of binding to mesothelin. The disclosed SEQ ID NO:1 or 2 (having all 6CDRs of a parental antibody)  cannot be considered representative of the genus because the specification has not disclose any antibodies having mutations in the CDR regions of a parental antibody and binding to mesothelin. Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally. Accordingly, the skilled artisan would not be able to discern a structure/function correlation for the variants other than those comprising all six CDRs of the antibodies specifically described in the specification. 
For the foregoing reasons, the disclosure does not show that applicant was in possession of the invention as broadly claimed at the time the application was filed. 

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 19, 22-28 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand (US 2009/0155269A1, pub. date 6/18/2009), in view of Poznansky et al. (US2008/0300165A1, pub. date: 12/4/2008).
Gelfand teaches a pharmaceutical composition or a vaccine comprising an effective amount of a fusion protein and a pharmaceutical carrier ([0042]), a kit comprising the composition ([0043]), a method of inducing an immune response to mesothelin in a subject, and a method of treating cancer in a subject comprising administering to the subject the fusion protein, wherein the fusion protein comprises a stress protein such as mycobacterium tuberculosis HSP70 fused with an antibody or an antigen binding fragment thereof such as scFv that binds to mesothelin (claims, Fig. 1 and paragraphs [0002], [0067], [0098]-[0099], [0130], [0219]).
Gelfand does not teach the composition, the vaccine or the kit further comprises a chemorepellant agent such as AMD3100. 
Poznansky et al. teaches a method of increasing migration of immune cells to a tumor site, the method comprising administering to an area immediately surrounding a tumor an anti-fugetactic agent, wherein the anti-fugetactic agent is AMD3100 ([0017], [0078]). Poznansky et al. teaches that the selective antagonism of chemokine/receptor 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the CXCR4 inhibitor of Poznansky such as AMD3100 in the composition, vaccine and kit of Gelfand for purpose of making a more effective anti-cancer composition and vaccine in view of Poznansky. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Poznansky et al. teaches that the selective antagonism of chemokine/receptor interactions is useful and novel adjunct to increase the efficacy of cancer vaccines and other anti-cancer immunotherapeutic approaches ([0201]), and has shown that abrogation of CXCR4 signaling in tumor specific CTL by the highly specific CXCR4 antagonist, AMD3100, resulted in restoration of tumor cell lysis ([0197]).

13.	Claims 19-28 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfand (US 2009/0155269A1, pub. date 6/18/2009), in view of Poznansky et al. (US2008/0300165A1, pub. date: 12/4/2008), further in view of Cui et al. (US2009/0269366A1, pub. date: 10/29/2009).
	The teachings of Gelfand and Poznansky have been set forth above.
	Gelfand and Poznansky do not teach that the composition, vaccine or kit further comprises antigen presenting cells, in particular dendritic cells.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included dendritic cells in the composition, vaccine or kit of Gelfand in view of Cui. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Cui et al. teaches that dendritic cells (DCs) and heat shock proteins are important for the cross presentation.” ([005]) and has made a composition comprising a fusion protein of T-cell epitope peptide and heat shock protein, and dendritic cells ([0094]).

14.	Claims 19, 22-29 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Brauns et al. (US 2017/0260286A1, pub. date: 9/14/2017, effectively filed date: 3/10/2016), in view of Poznansky et al. (US2008/0300165A1, pub. date: 12/4/2008).
The applied reference has a common inventor/applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly 
	Brauns et al. teaches a pharmaceutical composition comprising a fusion protein, and a kit comprising a fusion protein, wherein the fusion protein comprising a single chain antibody (scFv) that binds to mesothelin (a cell binding component) fused in frame to a fragment of Mycobacterium tuberculosis heat shock protein 70 (HSP70) of less than 200 amino acids (an immune activating fragment of HSP70), the HSP70 comprises a modified CD94 domain (modified sequence of HSP70) (see claim 1, 4, 37, 38, 32), wherein the fusion protein comprises the amino acid sequence of SEQ ID NO:28 ([0021]). The amino acid sequence of SEQ ID NO: 28 is 100% identical to instant SEQ ID NO:1 (see sequence alignment Exhibit A).
Brauns does not teach the composition or kit further comprises a chemorepellant agent such as AMD3100. 
Poznansky et al. teaches a method of increasing migration of immune cells to a tumor site, the method comprising administering to an area immediately surrounding a tumor an anti-fugetactic agent, wherein the anti-fugetactic agent is AMD3100 ([0017], [0078]). Poznansky et al. teaches that the selective antagonism of chemokine/receptor interactions will be useful and novel adjunct to increase the efficacy of cancer vaccines 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the CXCR4 inhibitor of Poznansky such as AMD3100 in the composition or kit of Brauns for purpose of making a more effective anti-cancer composition in view of Poznansky. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Poznansky et al. teaches that the selective antagonism of chemokine/receptor interactions is useful and novel adjunct to increase the efficacy of cancer vaccines and other anti-cancer immunotherapeutic approaches ([0201]), and has shown that abrogation of CXCR4 signaling in tumor specific CTL by the highly specific CXCR4 antagonist, AMD3100, resulted in restoration of tumor cell lysis ([0197]).

Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 19-28 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 26, 71, 73-86, 89, 109 and 141 of copending Application No. 16/331,848, in view of Gelfand (US 2009/0155269A1, pub. date 6/18/2009).
This is a provisional nonstatutory double patenting rejection.
Claims 1, 26, 71, 73-86, 89, 109 and 141 of copending Application No. 16/331,848 disclose an ex vivo composition comprising activated APCs and an effective amount of a fusion protein, and an anti-chemorepellant agent, wherein the fusion protein comprises a pathogen binding component and a stress protein component, the activated APCs comprise dendritic cells, the anti-chemorepellant agent is AMD3100 or a derivative thereof, the fusion protein comprises a stress protein domain and an antigen-binding domain, wherein the stress protein domain activates APCs and the antigen-binding domain is capable of binding an antigen derived from the pathogen or from cells infected with the pathogen. 
 Claims 1, 26, 71, 73-86, 89, 109 and 141 of copending Application No. 16/331,848 does not disclose the fusion comprising an antigen-binding component that binds to a tumor cell.
Gelfand teaches a pharmaceutical composition or a vaccine comprising an effective amount of a fusion protein and a pharmaceutical carrier ([0042]), a kit comprising the composition ([0043]), a method of inducing an immune response to mesothelin in a subject, and a method of treating cancer in a subject comprising administering to the subject the fusion protein, wherein the fusion protein comprises a stress protein such as mycobacterium tuberculosis HSP70 fused with an antibody or an 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a tumor binding component in particular a scFv that binds to mesothelin as taught by Gelfand for the pathogen binding component in the fusion protein claimed in the reference application in view of Gelfand for purpose of making a composition for treating cancer. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Gelfand teaches that their fusion proteins can treat cancer.  

17.	Claims 19-28 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 17-25, 32-38 and 42 of copending Application No. 16/331,847,  in view of Gelfand (US 2009/0155269A1, pub. date 6/18/2009).
This is a provisional nonstatutory double patenting rejection.
Claims 1-5, 7, 17-25, 32-38 and 42 of copending Application No. 16/331,847 disclose a pharmaceutical composition or a kit comprising: (a) a fusion protein comprising a virus binding component and a stress protein component; and (b) an anti-chemorepellant agent, wherein the pharmaceutical composition further comprising antigen-presenting cells, the antigen-presenting cells are dendritic cells, the anti- chemorepellant agent is AMD3100, the stress protein is HSP70 or an immune activating fragment, the HSP70 or the immune activating fragment is from Mycobacterium 
 Claims 1-5, 7, 17-25, 32-38 and 42 of copending Application No. 16/331,847 do not disclose the fusion comprising an antigen-binding component that binds to a tumor cell.
Gelfand teaches a pharmaceutical composition or vaccine comprising an effective amount of a fusion protein and a pharmaceutical carrier ([0042]), a kit comprising the composition ([0043]), a method of inducing an immune response to mesothelin in a subject, and a method of treating cancer in a subject comprising administering to the subject the fusion protein, wherein the fusion protein comprises a stress protein such as mycobacterium tuberculosis HSP70 fused with an antibody or an antigen binding fragment thereof such as scFv that binds to mesothelin (claims, Fig. 1 and [0002], [0067], [0098]-[0099], [0130], [0219]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted a tumor binding component in particular a scFv that binds to mesothelin as taught by Gelfand for the virus binding component in the fusion protein claimed in the reference application in view of Gelfand for purpose of making a composition for treating cancer. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Gelfand teaches that their fusion proteins can treat cancer.  

s 19-28 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 30, 81-88, 94, 95, 115-117 and 155-156 of copending Application No. 16/331,846,  in view of Poznansky et al. (US2008/0300165A1, pub. date: 12/4/2008).
This is a provisional nonstatutory double patenting rejection.
Claims 1-4, 30, 81-88, 94, 95, 115-117 and 155-156 of copending Application No. 16/331,846 disclose an ex vivo composition comprising immune cells and an effective amount of a fusion protein, said fusion protein comprising a cancer cell binding component and a stress protein component, wherein the immune cells comprise dendritic cells, a method for preparing activated antigen-presenting cells (APCs), the method comprising incubating immune cells ex vivo in presence of cancer cells and the fusion protein, a method for preparing activated T cells, the method contacting the activated antigen-presenting cells with T cells for a period of time sufficient to activate the T cells, and a method for treating a cancer in a patient, the method comprising administering an effective amount of the activated T cells to the patient, and an effective amount of an anti-chemorepellant agent. 
Claims 1-4, 30, 81-88, 94, 95, 115-117 and 155-156 of copending Application No. 16/331,846 do not disclose a kit and do not disclose that the anti-chemorepellant agent is AMD3100.
Poznansky et al. teaches a method of increasing migration of immune cells to a tumor site, the method comprising administering to an area immediately surrounding a tumor an anti-fugetactic agent, wherein the anti-fugetactic agent is AMD3100 ([0017], [0078]). Poznansky et al. teaches that the selective antagonism of chemokine/receptor 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the APCs such as dendritic cells, the fusion protein, the anti-chemorepellent such as AMD3100 into a kit in view of the claims of copending Application No. 16/331,846 and Poznansky. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the claims of the copending application disclose that these agents can be used together and for convenience, and Poznansky et al. teaches that abrogation of CXCR4 signaling in tumor specific CTL by the highly specific CXCR4 antagonist, AMD3100, resulted in restoration of tumor cell lysis ([0197]).   

19.	Claims 19-28 and 33-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8, 10-13, 15, 17-18, 28-29, 36-39, 46-47 and 50-51 of copending Application No. 16/532,200, in view of Poznansky et al. (US2008/0300165A1, pub. date: 12/4/2008), and Cui et al. (US2009/0269366A1, pub. date: 10/29/2009).
This is a provisional nonstatutory double patenting rejection.
Claims 1, 4-6, 8, 10-13, 15, 17-18, 28-29, 36-39, 46-47 and 50-51 of copending Application No. 16/532,200 disclose a pharmaceutical composition comprising a fusion 
Claims 1, 4-6, 8, 10-13, 15, 17-18, 28-29, 36-39, 46-47 and 50-51 of copending Application No. 16/532,200 do not disclose that the composition or kit further comprises a chemorepellent agent such as AMD3100, or dendritic cells. 
Poznansky et al. teaches a method of increasing migration of immune cells to a tumor site, the method comprising administering to an area immediately surrounding a tumor an anti-fugetactic agent, wherein the anti-fugetactic agent is AMD3100 ([0017], [0078]). Poznansky et al. teaches that the selective antagonism of chemokine/receptor interactions will be useful and novel adjunct to increase the efficacy of cancer vaccines and other anti-cancer immunotherapeutic approaches ([0201]). Poznansky et al. teaches abrogation of CXCR4 signaling in tumor specific CTL by the highly specific CXCR4 antagonist, AMD3100, resulted in restoration of tumor cell lysis ([0197]).
Cui et al teaches a combination comprising a fusion protein of T-cell epitope peptide and heat shock protein, and dendritic cells ([0094]). Cui et al. teaches “the cell induction pathways for Th and CTL cells are closely associated.  Functionally speaking, only when Th epitopes are present, can CTL epitopes induce immune responses or can induce immune responses more effectively.  It is clear now that dendritic cells (DCs) and heat shock proteins are important for the above cross presentation.” ([005]).

prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the CXCR4 inhibitor of Poznansky such as AMD3100 in the composition or kit claimed in the reference application for purpose of making a more effective anti-cancer composition in view of Poznansky. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Poznansky et al. teaches that the selective antagonism of chemokine/receptor interactions is useful and novel adjunct to increase the efficacy of cancer vaccines and other anti-cancer immunotherapeutic approaches ([0201]), and has shown that abrogation of CXCR4 signaling in tumor specific CTL by the highly specific CXCR4 antagonist, AMD3100, resulted in restoration of tumor cell lysis ([0197]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included dendritic cells in the composition or kit claimed in the reference application in view of Cui. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Cui et al. teaches that dendritic cells (DCs) and heat shock proteins are important for the cross presentation.” ([005]) and has made a composition comprising a fusion protein of T-cell epitope peptide and heat shock protein, and dendritic cells ([0094]).

Conclusion
20.	No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/HONG SANG/Primary Examiner, Art Unit 1643